      Case 1:21-cv-00033-SPW-TJC Document 4 Filed 03/29/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JANIS POJMAN,                                      CV 21-33-BLG-SPW-TJC

                    Plaintiff,
                                                   ORDER
vs.

JOHNSON & JOHNSON and
ETHICON, INC.,

                    Defendant.

      Plaintiff moves for the admission of Charles G. Orr to practice before this

Court in this case with William A. Rossbach to act as local counsel. Mr. Orr’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Charles G. Orr pro hac vice is GRANTED on the condition that Mr. Orr shall do

his own work. This means that Mr. Orr must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Mr. Orr may move for the admission pro hac vice of one

(1) associate of his firm. Such associate, if duly admitted, shall be authorized to

participate in this case on the same terms and conditions as Mr. Orr.
      Case 1:21-cv-00033-SPW-TJC Document 4 Filed 03/29/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Orr, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 29th day of March, 2021.

                                        __________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
